Exhibit 10.2
 
Execution Version
SECOND AMENDMENT AGREEMENT
 
SECOND AMENDMENT AGREEMENT, dated as of October 28 2009 (this "Agreement" or
"Second Amendment"), is entered into by and among MCG CAPITAL CORPORATION, a
Delaware corporation (the "Company"), and the holders of the Notes party hereto
relating to the Note Purchase Agreement, dated as of October 3, 2007, between
the Company and each of the purchasers listed therein pursuant to which the
Company issued $25,000,000 aggregate principal amount of its 6.71% Series 2007-A
Senior Notes due October 3, 2012 (the "Notes""), as amended by that certain
First Amendment Agreement (the "First Amendment" dated as of February 26, 2009
and that certain Consent Request dated July 13, 2009 (as amended, the "Note
Purchase Agreement").  Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Note Purchase
Agreement.
 
W I T N E S S E T H :
 
WHEREAS, the Company has entered into the Note Purchase Agreement with the
Purchasers, pursuant to which the Company issued and sold the Notes; and
 
WHEREAS, the parties hereto mutually desire to amend the terms of the Note
Purchase Agreement.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 
1. Prepayment.
 
1.1 As provided for in Section 8.2 of the Note Purchase Agreement but subject to
Section 1.3 below, on or before the Second Amendment Effective Date the Company
will prepay the Notes and the Series 2005-A Notes in the total principal amount
of $5,000,000 plus accrued interest on such amount (the "October Prepayment").
 
1.2 The October Prepayment shall be allocated pro rata as between the Notes and
the Series 2005-A Notes based on the outstanding principal amount thereof.
 
1.3 The holders of the Notes agree to waive (i) their right to the Make Whole
Amount on the October Prepayment as would otherwise be due and owing pursuant to
Section 8.2 of the Note Purchase Agreement following a prepayment; (ii) the
notices required to be delivered by the Company in connection with a prepayment
pursuant to Section 8.2 of the Note Purchase Agreement; and (iii) the minimum
prepayment requirement of $5,000,000 as set forth in Section 8.2 of the Note
Purchase Agreement.  Each of the foregoing waivers shall apply only to the
October Prepayment and shall not constitute a waiver, whether express or
implied, of any other provision of the Note Purchase Agreement or a waiver of
compliance with Section 8.2 in connection with any possible future prepayment.
 
2. Amendments to Note Purchase Agreement.  The Company and the undersigned
holders of the Notes hereby agree that as of the Second Amendment Effective Date
(as defined in Section 3 below), without any further action, the Note Purchase
Agreement shall be amended as follows:
 
 

 
1


 
2.1 Schedule B Defined Terms.  Schedule B to the Note Purchase Agreement shall
be amended as follows:
 
(a) The definition of "Available Monetization Proceeds" in Schedule B shall be
deleted in its entirety and replaced with the following:
 
"Available Monetization Proceeds" shall mean, with respect to any Monetization
Event, the greatest of (i) 40% of Net Proceeds, (ii) from and after the date on
which the Company is no longer obligated pursuant to the CLFT Sale and Servicing
Agreement to reduce the obligations thereunder by the additional 7.5% of Net
Proceeds as required by Section 2.3(c) clause (ii) of the CLFT Sale and
Servicing Agreement, 45% of Net Proceeds or (iii) if a Subsidiary Non-Recourse
Debt Event of Default has occurred and is continuing, 60% of Net Proceeds.
 
(b) The definition of "CLFT Sale and Servicing Agreement" in Schedule B shall be
deleted in its entirety and replaced with the following:
 
"CLFT Sale and Servicing Agreement" means that certain Amended and Restated Sale
and Servicing Agreement dated as of February 26, 2009 (as amended and as may be
further amended from time to time), by and among the Company, as the originator
and servicer, the CLFT, as the seller, Three Pillars Funding LLC, as a
purchaser, SunTrust Capital Markets, Inc. (now, SunTrust Robinson Humphrey,
Inc.), as the administrative agent and the purchaser agent for Three Pillars
Funding LLC, and Wells Fargo Bank, National Association, as the backup servicer
and the trustee."
 
3. Second Amendment Effective Date and Conditions Precedent.  This Agreement
shall become effective on the first date (the "Second Amendment Effective Date")
on which each of the following conditions have been satisfied:
 
(a) October Prepayment.  The Company shall have paid to each holder of a Note
and a Series 2005-A Note, in the manner and at the address for payments
specified in the Note Purchase Agreements, each holder's pro rata share of the
October Prepayment.
 
(b) Representations and Warranties.  The representations and warranties
contained in Section 4 of this Agreement shall be true in all material respects
on and as of the Second Amendment Effective Date.
 
(c) No Default.  No Default or Event of Default shall have occurred and be
continuing on the Second Amendment Effective Date.
 
(d) Officer's Certificate.  The Company shall have delivered to each holder of
Notes an Officer’s Certificate, dated as of the date of this Agreement,
certifying that (i) the representations and warranties of the Company set forth
in Section 4 of this Agreement are true in all material respects, and (ii) no
Default or Event of Default has occurred and is continuing.
 
(e) Execution and Delivery by the All Holders.  As of the Second Amendment
Effective Date, this Agreement shall have been executed by all holders and
copies of the executed signature pages of the holders shall have been delivered
to each holder of Notes.
 
 

 
2

 
(f) Delivery by the Company.  As of the Second Amendment Effective Date, copies
of this Agreement executed by the Company shall have been delivered to each
holder of Notes.
 
(g) Series 2005-A Notes.  As of the Second Amendment Effective Date, all holders
under the Series 2005-A Note Purchase Agreement shall have executed an amendment
agreement addressing, among other matters, Sections 1.3 and 2.1 herein, and
copies of the executed signature pages shall have been delivered to each holder
of the Notes or Bracewell & Giuliani LLP on their behalf.
 
(h) Legal and Advisor Fees.  The Company shall have paid the reasonable fees and
expenses of Bracewell & Giuliani LLP, special counsel to the holders of Notes,
to the extent reflected in a statement rendered to the Company at least one
Business Day prior to the Second Amendment Effective Date.
 
4. Representations and Warranties of the Company.  The Company represents and
warrants to each undersigned holder of Notes that each of the representations
and warranties of the Company set forth in the Note Purchase Agreement are true
and correct in all material respects as of the Second Amendment Effective Date
(except for any such representations and warranties that were made by reference
to a specific earlier date and after giving effect to the supplemental schedules
attached hereto), and further represents and warrants as follows:
 
(a) Organization; Power and Authority.  The Company is a Delaware corporation
and is in good standing in its jurisdiction of organization.
 
(b) Authorization, etc.  This Agreement has been duly authorized by all
necessary corporate action on the part of the Company, and upon execution and
delivery hereof, this Agreement, and the Note Purchase Agreement, as amended
hereby, will constitute legal, valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(c) Compliance with Laws, Other Instruments, etc.  The execution, delivery and
performance by the Company of this Agreement will not (i) contravene the
provisions of the certificate of incorporation or bylaws of the Company or
result in a breach of any of the terms of any Material agreement or instrument
by which the Company or any of its Subsidiaries is bound or to which the Company
or any of its Subsidiaries is a party, including, without limitation, any
Subsidiary Non-Recourse Debt Documents, (ii) result in a breach of any of the
terms, conditions or provisions of any order, judgment, decree, or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any of
its Subsidiaries or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any of its
Subsidiaries.
 
(d) Governmental Authorizations, etc.  No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the
Company of this Agreement.
 
 
 
 

3

 
(e) Existing Revolving Credit Facility.  The Existing Revolving Credit Facility
has been repaid in full and cancelled in its entirety.
 
(f) No Default.  No Default or Event of Default has occurred and is continuing.
 
5. Survival of Representations and Warranties.  All representations and
warranties contained herein shall survive the execution and delivery of this
Agreement.  All representations and warranties contained herein also shall
survive the transfer by a holder of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
holder.  All statements contained in any certificate or other instrument
delivered by or on behalf of the Company pursuant to this Agreement shall be
deemed representations and warranties of the Company under this Agreement.
 
6. Ratification of Note Purchase Agreement.  This Agreement shall be construed
in connection with and as part of the Note Purchase Agreement, and except as
modified and expressly amended by this Agreement, all terms, conditions and
covenants contained in the Note Purchase Agreement are hereby ratified and shall
remain in full force and effect.
 
7. References to Note Purchase Agreement.  Any and all notices, requests,
certificates and other instruments executed and delivered after the execution
and delivery of this Agreement may refer to the Note Purchase Agreement without
making specific reference to this Agreement but nevertheless all such references
shall include this Agreement unless the context otherwise requires.
 
8. Expenses.  The Company agrees to pay all reasonable out-of-pocket expenses of
the holders arising in connection with this Agreement, the exchange of the Notes
and the transactions contemplated hereby, including without limitation the
reasonable fees and expenses, including reasonable post-closing fees and
expenses, of Bracewell & Giuliani LLP, special counsel for the holders of the
Notes.
 
9. Headings.  The descriptive headings of the various Sections or parts of this
Agreement are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
 
10. Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH
STATE.
 
11. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.
 
[Signature page follows]
 
 


 
 
4
 



This Agreement is hereby accepted
and agreed to as of the date thereof.



 
MCG CAPITAL CORPORATION
 
By:
/s/ Stephen J. Bacica
   
Name: Stephen J. Bacica
   
Title: Chief Financial Officer

 
 
 

 
Signature Page to 2007 Second Amendment Agreement
MCG Capital Corporation
 
 
 
This Agreement is hereby accepted
and agreed to as of the date thereof.



 
The Guardian Life Insurance Company of America
 
By:
/s/ Brian Keating
   
Name: Brian Keating
   
Title: Managing Director

 



 
The Guardian Insurance & Annuity Company, Inc.
 
By:
/s/ Brian Keating
   
Name: Brian Keating
   
Title: Managing Director


 

 
Nationwide Life Insurance Company
 
By:
/s/ Thomas A. Gleason
   
Name: Thomas A. Gleason
   
Title: Authorized Signatory

 
 
 
 
 
Signature Page to 2007 Second Amendment Agreement
MCG Capital Corporation